DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 January 2021.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are original.
Claims 1-18 are currently pending and have been examined.

Priority
This application 17/160,453 filed on 28 January 2021 claims priority as a continuation-in-part from US application 15/873,864 filed on 17 January 2018, which claims priority from Taiwan application TW106112273 filed on 12 April 2017.

Claim Objections
Claims 1, 3, 10, and 12 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 includes the limitations “a remote server providing a main-booking website corresponding to a request signal and providing a sub-booking web site…”, “a store-end device sending the business information…”; “a smart mobile communication device sending the request signal to the remote server, opening and displaying the main-booking website by a browser, generating the reserve signal by clicking one of time periods…”, “opening and displaying the sub-booking website by the browser and inputting the reservation time…”. The use of the verbs ending in ‘ing’ allow these limitations to be interpreted as active method steps within a system claim, resulting in multiple statutory classifications within the claim.  The Office recommends amending claim 1 to include configured to language to clarify that this is not an active method step if supported by the specification (i.e. a remote server configured to provide a main-booking website… and provide a sub-booking website; a store end device configured to send the business information…; a smart mobile communication device configured to send the request signal…), and preclude interpreting the claims as hybrid claims reciting multiple statutory categories.
Claim 1 includes the limitation “wherein the main-booking website comprises a reservation status Gantt chart corresponded to business information”.  The Office recommends amending the word ‘corresponded’ to ‘corresponding’ for clarity (e.g. a reservation Gantt chart corresponding to business information).
Claims 1 and 10:
Claim 1 and 10 each include the limitation “…reservation time which is counted with the minimum unit of one minute…”, however ‘a minimum unit of one minute’ was not previously recited in the claim.  For clarity, and to preclude an interpretation of indefiniteness under 35 USC 112(b) for lacking antecedent basis, the Office recommends amending ‘the’ to ‘a’ (e.g. with a minimum unit of one minute…).
Claims 3 and 12:
Claims 3 and 12 include the limitation “and divide the reservation time with the minimum unit of one minute based at least one weight value in the time pricing information…” which is likely missing the word ‘on’ between ‘based’ and ‘at’.  The Office recommends amending to correct this omission for clarity.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-18:
Claim 1 includes the limitation “the remote server further including a calculator to receive reservation information and calculate a reservation time in the reservation information by calculation logic of the calculator”, and claim 10 includes the similar limitation “calculating the reservation time by calculation logic of the calculator” which represents claim language in scope that is not supported by the written specification.  The Applicant’s specification recites the following passages:
[0027] Furthermore, a calculator 111 which is arranged in the remote server 110 is able to generate reservation pricing information 112 corresponding to the reservation time 1321 in the reservation information 132 calculated by calculation logic of the calculator 111 when the remote server 110 received the reservation information 132. Accordingly, both a provider of service and consumer can check the reservation pricing information 112 through the smart mobile communication device 130 or the store-end device 120 to confirm the actual price of the reservation.

[0029] Therefore, when the reservation time 1321 in the reservation information 132 calculated by the calculation logic of the calculator 111, time pricing information 113 corresponding to the reservation time 1321 can be priory calculated by the calculator 111, then dividing the reservation time 1321 with the minimum unit of one minute based on at least one weight value in the time pricing information 113. For example, the time pricing information 113 may determine the reservation time 1321 (when the reservation time 1321 is 15:15 to 17:57) according to for example a reservation date (holiday or weekday), a discounting time period (e.g. 14:00 to 17:00), or a peak time period (e.g. 17:00 to 21:00), etc. and divide the reservation time 1321 with the minimum unit of one minute based on at least one weight value in the time pricing information 113, which means that the time period of 15:15 to 17:00 in the reservation time 1321 is corresponding to 0.85 of the weight value when the weight value of the discounting time period is 0.85, and the time period of 17:00 to 17:57 in the reservation time 1321 is corresponding to 1.2 of the weight value when the weight value of the peak time period is 1.2, then further adjusting a set parameter (e.g. holiday is 1.1, weekday is 0.9) based on the reservation date (e.g. holiday).

[0048] In step S47: Receiving the reservation information by a calculator in the remote server, and calculating the reservation time by calculation logic of the calculator to correspondingly generate reservation pricing information.

	Original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349. See MPEP §2161.01(I). While the Applicant specifies above in ¶[0027], ¶[0029], and ¶[0048] that the calculator calculates the reservation time by calculation logic, there is no written content as to how or what specific calculations are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to calculate the reservation time in calculation logic, such that any person skilled in the art can make and use the invention.  As such, claims 1 and 10 (and their dependent claims 2-9, 11-18) are rejected as failing the written description requirement. Note that this is not an enablement rejection. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).   
Claims 3 and 12:
Claims 3 and 12 include the limitation “the calculator calculates the divided reservation time according to a pricing formula to obtain the reservation pricing information”, which represents claim language in scope that is not supported by the written specification.  The Applicant’s specification recites the following passages:
[0030] Accordingly, the calculator 111 can calculate the divided the reservation time 1321 according to the pricing formula as following to obtain the reservation pricing information 112.[0031] the pricing formula:RP=(T.sub.1p.times.T.sub.1w+T.sub.2p.times.T.sub.2w).times.SP[0032] RP represents the reservation pricing information 112, T.sub.1p represents a regular price of a first reservation time divided in the reservation time 1321, T.sub.1w represents a first weight value corresponding to the first reservation time, T.sub.2p represents a regular price of a second reservation time divided in the reservation time 1321, T.sub.2w represents a second weight value corresponding to the second reservation time, SP is the set parameter.

At best, the Applicant in ¶[0030-33] has only disclosed one particular species regarding a pricing formula in the written specification, however the Applicant is claiming the entire genus of all pricing formulas to obtain reservation pricing information.  See MPEP 2161 “For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT").  The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished.  However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients.  Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim”.  LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. As such, the written specification does not support the scope of claims 3 and 12 as claimed, therefore claims 3 and 12 are rejected as failing to comply with the written description requirement. Note that this is not an enablement rejection. To overcome this rejection, the Office recommends amending the formula in claims 3 and 12 to more closely resemble features of the only disclosed species of formula in ¶[0031-32].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18:
Step 1:
Claims 1-9 recite a system; and claims 10-18 recite a method.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1 and 10 recite an abstract idea. Independent claim 1 recites providing a main-booking website corresponding to a request signal and providing a sub-booking website corresponding to a reserve signal, wherein the main-booking website comprises a reservation status corresponded to business information; calculate a reservation time in the reservation information by calculation logic to correspondingly generate reservation pricing information; sending the request signal, opening and displaying the main-booking website, generating the reserve signal by clicking one of time periods in the reservation status within the main-booking website, and opening and displaying the sub-booking website, and inputting a reservation time which is counted with the minimum unit of one minute, generat[ing] and send[ing] reservation information comprising the reservation time; and updat[ing] the reservation status based on the reservation information and the reservation pricing information. Independent claim 10 recites generating a main-booking website including a reservation status corresponding to the business information; sending a request signal; receiving the request signal and providing the main-booking website; clicking one of time periods in the reservation status within the main-booking website and sending a reserve signal; receiving the reserve signal and providing a sub-booking website; and inputting a reservation time which is counted with the minimum unit of one minute and sending reservation information; calculating the reservation time by calculation logic to correspondingly generate reservation pricing information; updating the reservation status based on the reservation information and the reservation pricing information.
The claims as a whole recite methods of organizing human activities, and also recite mental processes and mathematical concepts. 
First, the limitations of a remote server providing a main-booking website corresponding to a request signal and providing a sub-booking web site corresponding to a reserve signal, wherein the main-booking website comprises a reservation status corresponded to business information, the remote server further including a calculator to… calculate a reservation time in the reservation information by calculation logic of the calculator to correspondingly generate reservation pricing information; and a smart mobile communication device sending the request signal to the remote server, opening and displaying the main-booking website by a browser, generating the reserve signal by clicking one of time periods in the reservation status within the main-booking website, and opening and displaying the sub-booking website by the browser and inputting the reservation time which is counted with the minimum unit of one minute, wherein the smart mobile communication device generates and sends the reservation information comprising the reservation time to the remote server; wherein the remote server updates the reservation status based on the reservation information and the reservation pricing information; generating a main-booking website including a reservation status corresponding to the business information; sending a request signal; receiving the request signal and providing the main-booking website; clicking one of time periods in the reservation status within the main-booking website and sending a reserve signal; receiving the reserve signal and providing a sub-booking website; and inputting a reservation time which is counted with the minimum unit of one minute and sending reservation information to the remote server; and calculating the reservation time by calculation logic of the calculator to correspondingly generate reservation pricing information; updating the reservation status by the remote server based on the reservation information and the reservation pricing information are methods of organizing human activities.  For instance, the claims are similar to an agent providing a reservation booking service in which a customer requests a service and an agent receives the request, the customer chooses a desired date / time of various options and the agent receives the choice, and the customer selects an available time for a reservation and the agent facilitates the reservation and its finalized time and pricing. Other than reciting generic computer components, such as the remote server, smart mobile communication device, websites, calculator, and browser, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices, commercial interactions, advertising, marketing and sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people, and following rules or instructions) but for the recitation of generic / general computer components, then it falls within the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas. 
Second, the limitations of the remote server further including a calculator to… calculate a reservation time in the reservation information by calculation logic of the calculator to correspondingly generate reservation pricing information; and calculating the reservation time by calculation logic of the calculator to correspondingly generate reservation pricing information as drafted is/are a process that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a remote server and calculator, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, calculating in the context of this claim encompasses the user manually evaluating pricing logic and judging the reservation price. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
	Third, the calculating limitations recite a mathematical formula or calculation that is used to generate reservation pricing information.  Thus, the claim recites a mathematical concept.  Note that in this claim, the calculating step is determined to recite a mathematical concept because the claim explicitly recites calculating. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical calculations) but for the recitation of generic computer components, then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. remote server, smart mobile communication device, websites, browser, calculator,) does not take the claims out of the methods of organizing human activities grouping; or similarly the mental processes or mathematical concepts groupings. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 10 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities, mental processes, and mathematical concepts in a computer environment.  The claimed computer components (i.e. remote server, smart mobile communication device, website, browser, calculator) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on generic / general purpose computers is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the Gantt chart, with the recited elements of the main-booking website / sub-booking website in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. a Gantt chart interface, Internet), where the abstract concept (e.g. commercial interaction) takes place in, and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of sending the business information and its steps of sending business information; and a store-end device sending the business information to the remote server are recited at a high level of generality (i.e. as a general means of gathering / transmitting data for the reservation status), and amounts to mere data gathering / data transmission, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the store-end device and remote server (generic computers) are only being used as a tool in the sending, which is also not indicative of integration into a practical application. See MPEP 2106.05(f). Note that there are no particular technical steps regarding sending more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional elements of opening a browser of the smart mobile communication device in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet, mobile), and as such do not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving reservation information and its steps of a calculator to receive reservation information; and receiving the reservation information by a calculator in the remote server is recited at a high level of generality (i.e. as a general means of gathering data for subsequent calculating), and amounts to mere data gathering / data transmission, which is a form of insignificant extra-solution activity and not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the calculator in the remote server (generic computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (gathering data for a calculation).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Also note that while the elements of sending and receiving request / reserve signals and reservation information in the steps of a smart mobile communication device sending the request signal to the remote server; the smart mobile communication device… sends reservation information comprising the reservation time to the remote server; sending a request signal; receiving the request signal; sending a reserve signal; receiving the reserve signal; and sending reservation information to the remote server are identified in Step 2A Prong One as organizing human activities, these steps are also claimed at a high level of generality representing extra-solution activities such as data transmission which are not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the remote server, smart mobile communication device (generic computers) are only being used as a tool in the sending / receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Hence, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Also note that while the element of opening and displaying in the steps of opening and displaying the main-booking website by a browser; opening and displaying the sub-booking website by the browser is identified in Step 2A Prong One as organizing human activities, these steps are also claimed at a high level of generality representing extra-solution activities such as outputting data which are not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the browser (general computer component) is only being used as a tool in the displaying, which is also not indicative of integration into a practical application. See MPEP 2106.05(f) and 2106.04(d). Note that there are no particular technical steps regarding displaying more than using computers as a tool to perform an otherwise manual process (communicating reservation statuses). Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Also note that while the elements of clicking / inputting in the steps of clicking one of time periods in the reservation status Gantt chart; and inputting a reservation time which is counted with the minimum unit of one minute are identified in Step 2A Prong One as organizing human activities, these steps are also claimed at a high level of generality representing extra-solution activities such as data gathering and are not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the smart mobile communication device is only being used as a tool in the clicking / inputting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding clicking more than using computers as a tool to perform an otherwise manual process (receiving reservation input). Clicking on the time period of the Gantt chart only represents a field of use of how the inputs are received and the interface which the commercial interaction takes place, which is not a practical application. See MPEP 2106.04(d) and 2106.05(h). Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Also note that while the element of updating in the step of updating the reservation status Gantt chart by the remote server based on the reservation information and the reservation pricing information is identified in Step 2A Prong One as organizing human activities, this steps is also claimed at a high level of generality representing the extra-solution activities of electronic record keeping and outputting data which are not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the remote server (general computer component) is only being used as a tool in the updating, which is also not indicative of integration into a practical application. See MPEP 2106.05(f) and 2106.04(d). Note that there are no particular technical steps regarding updating more than using computers as a tool to perform an otherwise manual process (updating a reservation status). Updating status in a Gantt chart only represents a field of use of where the commercial interaction takes place, which is not a practical application. See MPEP 2106.04(d) and 2106.05(h). Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (remote server, smart mobile communication device, store-end device, websites, browser, calculator); adding high-level extra-solution activities (data transmission, data gathering, outputting data); and applying the exception to a field of use (Internet, Gantt charts). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a remote server, smart mobile communication device, website, browser, and calculator to perform providing, sending / receiving (request / reserve signals), opening and displaying, calculating, updating, generating, inputting, clicking amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the Gantt chart, with the recited elements of the main-booking / sub-booking website in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Gantt chart input / display interface, Internet). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h).  Furthermore, see the Applicant’s specification ¶[0022-23], ¶[0026] describing the additional element of the Gantt chart at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars of a Gantt chart to satisfy 35 USC 112(a). Also note the background of US Patent 5,247,438 to Subas et al. (1993) demonstrating the well-understood nature of the Gantt chart known for graphic presentation of scheduling information consisting of rows of time bars for described calendar events that are marked out as shaded portions on the time bars (Subas col 1 ln 34-39). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sending business information are recited at a high level of generality (i.e. as a general means of gathering / transmitting data for the reservation status and subsequent clicking), and amounts to mere data gathering / data transmission, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g). The use of the computer (i.e. store-end device, remote server) in these steps merely represents using a generic / general purpose computer to as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering / transmitting) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding opening a browser of the smart mobile communication device does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. Internet, mobile). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h).  Furthermore, see the Applicant’s specification ¶[0024], ¶[0043] describing the additional element of opening the browser on the smart mobile communication device at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars of opening a browser to satisfy 35 USC 112(a). Also note the background of US Patent 6,650,913 B1 to Hayashi (2003) demonstrating the conventional functionality of opening a browser on a mobile device to access a webserver HTML page (Hayashi col 1 ln 25-30). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the sending and receiving request / reserve signals, and sending and receiving reservation information are recited at a high level of generality (i.e. as a general means of gathering / transmitting data for reservation booking services; as a general means of gathering data for subsequent calculating), and also amount to mere data gathering / data transmission, which are a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. remote server, calculator) in these steps merely represents using a generic / general purpose computer to as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these sending and receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering / data transmitting) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the opening and displaying are recited at a high level of generality (i.e. as a general means of outputting data for reservation booking services), and also amount to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. browser, websites) in these steps merely represents using a general computer components as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these displaying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular using a telephone for image transmission (TLI Communications), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the clicking / inputting are recited at a high level of generality (i.e. as a general means of gathering inputs for reservation booking services), and also amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. smart mobile communication device) in these steps merely represents using a generic computer / general computer component to as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f).  Clicking on the time period (of the Gantt chart) only represents a field of use of how the inputs are received and the interface which the commercial interaction takes place, which is not a practical application or significantly more. See MPEP 2106.05(h). Furthermore, these clicking / inputting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the updating are recited at a high level of generality (i.e. as a general means of outputting the received information and data from calculating), and also amounts to mere data outputting data / record keeping, which are form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. remote server) in these steps merely represents using a generic computer / general computer component to as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f).  Updating status in a Gantt chart only represents a field of use of where the commercial interaction takes place, which is not a practical application or significantly more. See MPEP 2106.05(h). Furthermore, these updating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data, record keeping) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer sends information over a network (buySAFE), using a telephone for image transmission (TLI Communications), electronic record keeping (Alice).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers, generally ‘applied’ to a field of use and technology (Gantt charts, Internet, mobile), and using general computer components in extra-solution capacities such as data gathering, data transmission, and outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to facilitate a reservation), that is tangentially associated with a technology element (e.g. Internet, mobile), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 10, and further considering the addition of dependent claims 2-9, 11-18. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2 and 11: The limitation of providing a back-end website to the store-end device is further directed to a method of organizing human activity (i.e. commercial interactions, sales activities, business relations) as described in the independent claim. The recitation of the store-end device is a generic / general computer recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more.  The limitation of sending a manage signal to the remote server is an additional element that is recited at a high level of generality and amounts to data transmission, which is a form of insignificant extra-solution activity, which is not a practical application in Step 2A or an inventive concept in Step 2B. The use of the computer (i.e. remote server) in this step represents using a generic / general purpose computer to as a tool, and not indicative of a practical application / inventive concept.  This step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept, in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Next, the limitation setting up the business information in the back-end website is an additional element that is recited at a high level of generality and amounts to data storage / electronic record keeping, which is a form of insignificant extra-solution activity, which is not a practical application in Step 2A or an inventive concept in Step 2B. This step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept, in particular a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs).  Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claims 3 and 12: The limitation wherein the calculation logic is for the calculator to calculate time pricing information corresponding to the reservation time, and divide the reservation time with the minimum unit of one minute based at least one weight value in the time pricing information, the calculator calculates the divided reservation time according to a pricing formula to obtain the reservation pricing information is further directed to a method of organizing human activity (commercial interaction, sales activity, business relation, following rules or instruction) / mathematical concept (mathematical formulas) / mental process (evaluation, judgment) as described in the independent claim. The recitation of the calculator is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 4 and 13: The pricing formula of claims 4 and 13 merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 5 and 14: The limitation when the remote server received the reservation information, the calculator further generates a recommendation reservation time by calculating the reservation time in the reservation information with an evaluated operation time is further directed to a method of organizing human activity (commercial interaction, marketing or sales activity, business relation, following rules or instruction) / mathematical concept (mathematical formulas) / mental process (evaluation, judgment) as described in the independent claim. The recitation of the remote server and calculator are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers.  The limitation of the remote server outputs the recommendation reservation time to the smart mobile communication device is recited at a high level of generality and amounts to data transmission, which is a form of insignificant extra-solution activity, which is not a practical application in Step 2A or an inventive concept in Step 2B. The use of the computer (i.e. remote server, smart mobile communication device) in this step represents using a generic / general purpose computer to as a tool, and not indicative of a practical application / inventive concept.  This step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept, in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea into a practical application, and are not significantly more than the abstract idea.
Dependent claims 6 and 15: The limitation wherein the evaluated operation time is generated by the calculator calculating a plurality of evaluation values corresponding to at least one requested item in the request signal, and the calculator further requires a difference value between the reservation time and the evaluated operation time when the calculator calculating the reservation time with the evaluated operation time, and adjusts the evaluated operation time according to an adjusting value calculated by the difference value with a request condition parameter corresponding to the request signal to generate the recommendation reservation time is further directed to a method of organizing human activity (commercial interaction, marketing or sales activity, business relation, following rules or instruction) / mathematical concept (mathematical formulas, mathematical relationships) / mental process (evaluation, judgment) as described in the independent claim. The recitation of the calculator are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7 and 16: The limitation wherein the reservation status Gantt chart comprises a plurality of time periods comprising a reservation only period, a reserved period, a free period, a rest period, a walk-in period, a non-business period or a combination thereof further narrows the additional element of the Gantt chart, which still represents a field of use as the interface for performing the commercial interactions and organizing human activities (e.g. providing the reservation status, where the clicking one of the time periods occurs), which is not a practical application or significantly more.  See MPEP 2106.04(d) and 2106.05(h). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 8 and 17: The limitations wherein the main-booking website comprises a plurality of subscriber information merely narrow the previously recited abstract idea limitations (i.e. organizing human activities - managing personal behavior or relationships, marketing or sales activities, business relations), and at best only generally apply the abstract concept to a field of use (e.g. Internet), which is not a practical application or significantly more.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 9 and 18: The limitations wherein the sub-booking website comprises a date selecting column, a plurality of subscriber information columns or a combination thereof merely narrow the previously recited abstract idea limitations (i.e. organizing human activities – commercial interactions, sales activities), and at best only generally apply the abstract concept to a field of use (e.g. Internet), which is not a practical application or significantly more.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Therefore claims 1, 10, and the dependent claims 2-9 and 11-18 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-18 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication 2013/0090959 A1 to Kvamme et al.
Claim 1:
	Kvamme, as shown, details the following:
A reservation system, comprising: 
a remote server providing a main-booking website corresponding to a request signal (Kvamme Fig 3A-3C, Fig 3G-3H, ¶[0019-20] details the web server website where a customer provides an initial request and/or search for reservation availability) and providing a sub-booking web site corresponding to a reserve signal (Kvamme Fig 3D-3E, ¶[0019-20] details the web server provides a website where the customer can make a reservation), 
wherein the main-booking website comprises a reservation status Gantt chart corresponded to business information (Kvamme Fig 3A-3C, Fig 3G-3H, ¶[0075-76] details a clickable timeline schedule for each restaurant displaying the reservation status times and whether reservations are unavailable or available for that time),
the remote server further including a calculator to receive reservation information and calculate a reservation time in the reservation information by calculation logic of the calculator to correspondingly generate reservation pricing information (Kvamme Fig 2I, Fig 3B, ¶[0023], ¶[0045], ¶[0053], ¶[0075] details the system determines reservation pricing or whether a fee will be required for each open reservation (reservation time) and the amount of the fee / pricing based on the pricing rules and parameters (e.g. based on days and time slots, thresholds), and when the reservations are displayed the amount of the fee that was calculated is displayed);
a store-end device sending the business information to the remote server (Kvamme ¶[0021], ¶[0030-31], ¶[0058] details the restaurant devices that are synced with the web server and providing information between each including reservations that have been made at each); and 
a smart mobile communication device sending the request signal to the remote server (Kvamme ¶[0019], ¶[0071] details a smart device sending a search to the web server for available reservations), opening and displaying the main-booking website by a browser (Kvamme Fig 3A-3C, Fig 3G-3H, ¶[0074-76] details opening and displaying reservation availability results on the website based on the user’s request), generating the reserve signal by clicking one of time periods in the reservation status Gantt chart within the main-booking website (Kvamme Fig 3D-3E, ¶[0077] details launching the second webpage (i.e. sub-booking website) to complete the reservation based on the selected time on the previous webpage, noting that the reservation time on this second webpage is defined to the specificity of one minute according to the last digit (e.g. 6:00pm in Fig 3E, 6:30pm in Fig 3F) and the user commits to this reservation by inputting confirmation to complete the reservation of the on-screen parameters including restaurant, time (to the minute), date, and (if needed) payment information), 
wherein the smart mobile communication device generates and sends the reservation information comprising the reservation time to the remote server (Kvamme Fig 3D-3E, ¶[0019], ¶[0058], ¶[0077] details the reservation is completed when the customer’s smart device ‘complete reservation’ button is pressed confirming the restaurant, time, date, and if needed payment information, and all reservations placed by consumers online are synchronized in real time with the web server and restaurant client device);
wherein the remote server updates the reservation status Gantt chart based on the reservation information and the reservation pricing information (Kvamme Fig 3B, ¶[0058], ¶[0075-76] details the reservation availability results are updated in real-time by the web-server and prices indicating the fee required to be paid for the reservation are dynamically determined).
Claim 2:
	Kvamme, as shown above, details the limitations of claim 1.  Kvamme also details the following:
wherein the remote server provides a back-end website to the store-end device corresponding to a manage signal sent from the store-end device (Kvamme Fig 5F-5H, ¶[0106-110] details the webserver provided webpages in which the restaurant devices enter restaurant information to be sent & synched to the server), and 
the store-end device sets up the business information in the back-end website (Kvamme Fig 5F-5H, ¶[0106-110] detail the restaurant devices providing the restaurant information and reservation details in their respective restaurant websites to be synched with the server). 
Claim 7:
	Kvamme, as shown above, details the limitations of claim 1.  Kvamme also details the following:
wherein the reservation status Gantt chart comprises a plurality of time periods comprising a reservation only period, a reserved period, a free period, a rest period, a walk-in period, a non-business period or a combination thereof (Kvamme Fig 3A-3C, Fig 3G-3H, ¶[0074-76] details the reservation status Gantt chart displays a plurality of time periods that include when a period is free and available (e.g. Fig 3B 5:30 pm, 5:45 pm, 6:00 pm, 6:15 pm), and when a period is a reserved period and unavailable (e.g. Fig 3B 6:30 pm); alternatively interpreting ‘free’ with respect to price the chart may show time periods as free and not requiring a reservation fee, e.g. Fig 3B 5:30). 
Claim 8:
	Kvamme, as shown above, details the limitations of claim 1.  Kvamme also details the following:
wherein the main-booking website comprises a plurality of subscriber information (Kvamme Fig 3A, Fig 3K, ¶[0073], ¶[0084] details the booking website includes subscriber information for the user’s account, and the website includes the subscriber’s upcoming reservations). 
Claim 9:
	Kvamme, as shown above, details the limitations of claim 1.  Kvamme also details the following:
wherein the sub-booking website comprises a date selection column, a plurality of subscriber information columns or a combination thereof (Kvamme Fig 3D-3E ¶[0077] details displaying on the reservation confirmation website with the date and  displaying a plurality of subscriber information columns – noting that the plurality of subscriber information columns displayed on the website of Kvamme are also spatially oriented in the same manner as the subscriber information columns displayed in Applicant’s Fig 3 item 104). 
Claim 10:
Kvamme, as shown, details the following:
A reservation method adapted to a reservation system comprising a remote server, a store-end device and a smart mobile communication device (Kvamme ¶[0019-21] details a reservation system, web server, restaurant device and smart mobile device), comprising: 
sending business information (Kvamme ¶[0021], ¶[0030-31], ¶[0058] details the restaurant devices synced with the web server and providing information between each including reservations that have been made to the server) and generating a main-booking website including a reservation status Gantt chart corresponding to the business information (Kvamme Fig 3A-3C, Fig 3G-3H, ¶[0075-76] details a main booking website displaying a clickable timeline schedule for each restaurant displaying the reservation status times and whether reservations are unavailable or available for that time based on the obtained restaurant booking information); 
opening a browser of the smart mobile communication device and sending a request signal (Kvamme ¶[0019], ¶[0071] details a smart device sending a search to the web server for available reservations through the browser); 
receiving the request signal and providing the main-booking website (Kvamme Fig 3A-3C, Fig 3G-3H, ¶[0074-76] details opening and displaying reservation availability results on the website based on the user’s request); 
clicking one of time periods in the reservation status Gantt chart within the main-booking website and sending a reserve signal (Kvamme Fig 3A-3C, Fig 3G-3H, ¶[0076-77] details clicking on an available time slot in the user interface timeline schedule bar chart that shows the statuses (i.e. Gantt chart) to then prompt the webserver to launch a second webpage to proceed with the reservation); 
receiving the reserve signal and providing a sub-booking website (Kvamme Fig 3D-3E, ¶[0077] details launching the second webpage (i.e. sub-booking website) to complete the reservation based on the server receiving the selected time on the previous webpage); and 
inputting a reservation time which is counted with the minimum unit of one minute (Kvamme Fig 3D-3E, ¶[0077] details that the reservation time on this second webpage is defined to the specificity of one minute according to the last digit (e.g. 6:00pm in Fig 3E, 6:30pm in Fig 3F) and the user commits to this reservation by inputting confirmation to complete the reservation of the on-screen parameters including restaurant, time (to the minute), date, and (if needed) payment information) and sending reservation information to the remote server (Kvamme Fig 3D-3E, ¶[0019], ¶[0058], ¶[0077] details the reservation is completed when the customer’s smart device ‘complete reservation’ button is pressed confirming the restaurant, time (to the minute), date, and (if needed) payment information, and all reservations placed by consumers online and their smart device are synchronized in real time with the web server and restaurant client device, i.e. sending reservation information to the remote server);
receiving the reservation information by a calculator in the remote server, and calculating the reservation time by calculation logic of the calculator to correspondingly generate reservation pricing information (Kvamme Fig 2I, Fig 3B, ¶[0023], ¶[0045], ¶[0053], ¶[0075] details the system determines reservation pricing or whether a fee will be required for each open reservation (reservation time) and the amount of the fee / pricing based on the pricing rules and parameters (e.g. based on days and time slots, thresholds), and when the reservations are displayed the amount of the fee that was calculated is displayed); 
updating the reservation status Gantt chart by the remote server based on the reservation information and the reservation pricing information (Kvamme Fig 3B, ¶[0058], ¶[0075-76] details the reservation status Gantt chart is updated in real-time by the web-server and prices indicating the fee required to be paid for the reservation are dynamically determined).
Claim 11:
	Claim 11 recites substantially similar limitations as claim 2 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 7 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 17:
	Claim 17 recites substantially similar limitations as claim 8 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 8.
Claim 18:
	Claim 18 recites substantially similar limitations as claim 9 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0090959 A1 to Kvamme et al., as applied to claims 1 and 10 above, and further in view of US patent application publication 2016/0092901 A1 to Patel.
Claim 3:
	Kvamme, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the calculation logic is for the calculator to calculate time pricing information corresponding to the reservation time, and divide the reservation time with the minimum unit of one minute based at least one weight value in the time pricing information, the calculator calculates the divided reservation time according to a pricing formula to obtain the reservation pricing information. 
Kvamme, as shown in Fig 3B, ¶[0018], ¶[0043], ¶[0045], ¶[0075] details calculating the price to be charged for the reservation time (reservation time in units of minutes), and weighing data items associated with a reservation time to contribute to the different pricing / premiums / discounts, and the reservations apply to restaurants and ‘other reservation-based services’; but does not explicitly state dividing the reservation time based [on] at least one weight value in the time pricing information and calculating the divided reservation time according to a pricing formula to obtain the reservation pricing information.  However, Patel teaches this remaining limitation dividing the reservation into two portions, with the first portion including each of the dates of the reservation occurring within a first week at a first base rate (rate portion is based on the number of days, i.e. weighted), and the second portion including each of the dates occurring within a second week at a different base rate (rate portion is based on the number of days, i.e. weighted), and then summing the first and the second base rates together and then applying the discount (e.g. 2% discount off rack rate) to determine the hotel rate (Patel Abstract, ¶[0019], ¶[0031-32]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the calculation logic is for the calculator to calculate time pricing information corresponding to the reservation time, and divide the reservation time (reservations have minimum unit of one minute, per Kvamme above) based at least [on] one weight value in the time pricing information, the calculator calculates the divided reservation time according to a pricing formula to obtain the reservation pricing information as taught by Patel with the teachings of Kvamme, with the motivation to “offer special discounted rates” (Patel ¶[0004]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the calculation logic is for the calculator to calculate time pricing information corresponding to the reservation time, and divide the reservation time (reservations have minimum unit of one minute, per Kvamme above) based at least one weight value in the time pricing information, the calculator calculates the divided reservation time according to a pricing formula to obtain the reservation pricing information as taught by Patel in the system of Kvamme, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Kvamme in view of Patel, as shown above, teaches the limitations of claim 3.  Patel also teaches the following:
wherein the pricing formula is: RP=(T.sub.1p.times.T.sub.1w+T.sub.2p.times.T.sub.2w).times.SP 
RP represents the reservation pricing information, T.sub.1p represents a regular price of a first reservation time divided in the reservation time, T.sub.1w represents a first weight value corresponding to the first reservation time, T.sub.2p represents a regular price of a second reservation time divided in the reservation time, T.sub.2w represents a second weight value corresponding to the second reservation time, SP is a set parameter (Patel Abstract, ¶[0019], ¶[0031-32] dividing the reservation into two portions, with the first portion including each of the dates of the reservation occurring within a first week (T.sub.1w) at a first base rate (T.sub.1p), and the second portion including each of the dates occurring within a second week (T.sub.2w) at a different base rate (T.sub.2p), and then summing the first and the second base rate portions together (T.sub.1p.times.T.sub.1w+T.sub.2p.times.T.sub.2w) and then applying the discount factor percentage (times SP) to determine the hotel rate).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the pricing formula is: RP=(T.sub.1p.times.T.sub.1w+T.sub.2p.times.T.sub.2w).times.SP 
RP represents the reservation pricing information, T.sub.1p represents a regular price of a first reservation time divided in the reservation time, T.sub.1w represents a first weight value corresponding to the first reservation time, T.sub.2p represents a regular price of a second reservation time divided in the reservation time, T.sub.2w represents a second weight value corresponding to the second reservation time, SP is a set parameter as taught by Patel in the system of Kvamme (in view of Patel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 12:
	Claim 12 recites substantially similar limitations as claim 3 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 13:
	Claim 13 recites substantially similar limitations as claim 4 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 4.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2013/0090959 A1 to Kvamme et al., as applied to claims 1 and 10 above, and further in view of US patent application publication 2010/0076810 A1 to Loeffen.
Claim 5:
	Kvamme, as shown above, teaches the limitations of claim 1. With respect to the following:
when the remote server received the reservation information, the calculator further generates a recommendation reservation time by calculating the reservation time in the reservation information with an evaluated operation time, and the remote server outputs the recommendation reservation time to the smart mobile communication device.
Kvamme, as shown in ¶[0027], ¶[0034], ¶[0071], ¶[0075] details searching for reservations specifying a day and time (i.e. evaluated operation time), outputting reservation information on a mobile smartphone device, and recommending reservations at comparable restaurants when reservations are not available at specified restaurants selected by the user, but does not explicitly state that it generates a recommendation reservation time by calculating the reservation time in the reservation information with an evaluated operation time, and then outputting the recommendation reservation time to the smart mobile communication device.  However, Loeffen teaches this limitation with an online reservation system accessible through a mobile electronic device, where the system receives the user search for reservation parameters including day and time (i.e. evaluated operation time) and then recommends an available reservation time and price (e.g. Tennis class Kids on 25 January at 12.30h to 13.30h; 40 euro) for the user to book (Loeffen Fig 2, Fig 3D, ¶[0009], ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the calculator further generates a recommendation reservation time by calculating the reservation time in the reservation information with an evaluated operation time, and the remote server outputs the recommendation reservation time to the smart mobile communication device as taught by Loeffen with the teachings of Kvamme, with the motivation of “handing requests to book appointments for a service selected from multiple categories of services” and to “book appointments for their services online” (Loeffen ¶[0002-3]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the calculator further generates a recommendation reservation time by calculating the reservation time in the reservation information with an evaluated operation time, and the remote server outputs the recommendation reservation time to the smart mobile communication device as taught by Loeffen in the system of Kvamme, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6:
	Kvamme in view of Loeffen, as shown above, teach the limitations of claim 5.  Loeffen also teaches the following:
wherein the evaluated operation time is generated by the calculator calculating a plurality of evaluation values corresponding to at least one requested item in the request signal, and the calculator further requires a difference value between the reservation time and the evaluated operation time when the calculator calculating the reservation time with the evaluated operation time, and adjusts the evaluated operation time according to an adjusting value calculated by the difference value with a request condition parameter corresponding to the request signal to generate the recommendation reservation time (Loeffen Fig 3E, ¶[0047] details the calculator generates a range of potential reservation times (e.g. 9:00 to 14:00, i.e. evaluation values) corresponding to a requested service item (e.g. tennis class kids / Gemma Thijssen) and then determines whether or not that item is available with the condition parameters, and if not recommendation reservation times within the range of potential reservation times / evaluation values are presented to the user, noting that the recommendation reservation times available presented in Fig 3E are all between 10:00 and 1:00 [13:00] (i.e. required within an adjusted difference value that still satisfies the request condition parameter of the evaluated operation time between 9:00 and 14:00), and then the user may select a recommendation reservation time as the reservation (i.e. adjusting the evaluated operation time values to the reservation time / evaluated operation time)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the evaluated operation time is generated by the calculator calculating a plurality of evaluation values corresponding to at least one requested item in the request signal, and the calculator further requires a difference value between the reservation time and the evaluated operation time when the calculator calculating the reservation time with the evaluated operation time, and adjusts the evaluated operation time according to an adjusting value calculated by the difference value with a request condition parameter corresponding to the request signal to generate the recommendation reservation time as taught by Loeffen in the system of Kvamme (in view of Loeffen), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 14:
	Claim 14 recites substantially similar limitations as claim 5 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 6 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628